Citation Nr: 9902693	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a total disability evaluation based on 
individual unemployability.

2.  Entitlement to service connection for a stomach disorder, 
to include diverticulosis, as secondary to service-connected 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active service from October 1942 to 
February 1946.  This appeal was initially before the Board of 
Veterans Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By means of an October 1995 
decision, the Board remanded this case for additional 
development.  Subsequent RO decisions have continued the 
prior denials of the appellants claims.


The Board notes that the RO has addressed the issue of 
entitlement to an increased rating for a psychiatric disorder 
in supplemental statements of the case issued after the 
October 1995 Board remand.  However, the record does not show 
that the appellant submitted a notice of disagreement on the 
increased rating issue prior to these statements of the case.  
Accordingly, the increased rating issue is not properly 
before the Board.  38 C.F.R. § 20.200 (1998). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants claim has been developed.

2.  Service connection is established for:  (1) anxiety, 
currently evaluated as 30 percent disabling; (2), absence of 
right great toenail, currently evaluated as 10 percent 
disabling; and (3) absence of left great toenail, currently 
evaluated as noncompensable.  The appellants service-
connected disorders are rated as 40 percent disabling when 
considered on a combined basis.  

3.  The appellants combined service-connected disabilities, 
and these disabilities alone, are not of such severity so as 
to preclude him from securing or following a substantially 
gainful occupation consistent with his education and work 
experience.

4.  The appellant had gastrointestinal complaints during 
active duty service.  

5.  A gastrointestinal disorder was not diagnosed until many 
years after the appellants separation from service.  

6.  The appellants current gastrointestinal disorders are 
not related to service or caused by his service-connected 
psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The appellant is not unemployable due to his service-
connected disabilities, and a total rating for individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (1998).

2.  A gastrointestinal disorder was not incurred in service 
or secondarily caused by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellants claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service medical records include the appellants induction 
examination report, dated in September 1942, which indicates 
that he reported having had hemorrhoids and stomach trouble.  
In July 1943, he was seen for complaints of regurgitation of 
food after meals.  There was a question of pylorospasm or 
gastric neurosis.  In November 1943, he was seen for 
complaints of, among others, stomach trouble and vomiting.  
He was hospitalized in November 1943 due to complaints of 
headaches, dizziness, sour eructation, and nasal obstruction.  
His diagnosis was psychoneurosis, anxiety state.  In December 
1943, he was seen for various complaints, to include 
regurgitation of food and headaches.  In May 1944, he 
reported complaints of, among others, nervousness and 
vomiting after meals, and was referred to mental hygiene.  
His separation examination, dated in February 1946, indicates 
that his psychiatric diagnosis included anxiety reaction, 
mild, transient, IMS (incurred in military service), 
manifested by headaches and associated with epigastric 
discomfort, constipation, and biting of finger nails, 
precipitated by stress and strain of 40 months of military 
service.  His separation examination also indicates that 
examination of the abdominal wall and viscera, anus, and 
rectum was normal.  

Post-service medical evidence of record indicate that the 
appellant has had complaints of stomach trouble on various 
occasions since separation from service.  The Board notes 
that a letter from a Dr. L.R., dated in October 1946, 
indicates that the appellant was under the physicians care 
for the past several months for, among others, a nervous 
condition, dizziness, nausea, and restlessness.  Report of a 
VA neuropsychiatric examination, dated in January 1952, 
indicates that when the appellant became excited, his stomach 
bothered him.  His diagnosis was anxiety reaction.  A 
memorandum from the Chief, Mental Hygiene Unit, from the 
NYRO Clinic, dated in June 1952, indicates that he began 
treatment at the clinic in October 1951 and that he had 
complaints of, among others, stomach problems.  His diagnosis 
was psychoneurosis, anxiety state.  A memorandum from the 
Chief, Mental Hygiene Treatment Group, dated in April 1955, 
indicates that there had been an increase in the severity of 
his gastric symptoms during the past 3 months; however, 
gastrointestinal series revealed no pathology.  

Subsequent medical records indicate continued 
gastrointestinal (GI) symptomatology.  However, a GI disorder 
was not diagnosed until many years after separation from 
service.  The medical evidence of record indicates that the 
appellant was first diagnosed with a GI disorder (dyspepsia 
with abnormal findings in the upper GI series in the 
duodenum) in 1973.  Subsequent medical records indicate 
various other GI disorders, to include gastritis, upper GI 
bleed, diverticulosis, colonic polyp, internal hemorrhoids, 
hiatus hernia, and gastroesophageal reflux.  Current medical 
records pertaining to GI disorders include private treatment 
records dated in 1994 which indicate diagnoses of 
esophagitis, hiatal hernia, internal hemorrhoids, 
diverticulosis, and history of colon polyps.  A report of a 
colonoscopy, dated in January 1996, indicates diagnoses of 
removed colon polyps, moderate to severe diverticulosis, and 
internal hemorrhoids.  

The Board notes that the appellant failed to report for VA 
gastrointestinal examination appointments in February and 
June 1996.  A VA medical opinion was obtained by the Board 
from Dr. P.B., Chief of Gastroenterology Section at the Haley 
Veterans Hospital.  The opinion letter, which was received 
by the Board in December 1998, indicates that Dr. P.B. found 
no objective evidence that the appellants current 
gastrointestinal disorders were manifested during his 
military service.  The doctor stated that it is less likely 
than it is likely that the appellants current 
gastrointestinal complaints of hiatal hernia, intestinal 
polyps, and internal hemorrhoids are in any way related to 
his military service, or secondarily related to his service-
connected psychiatric disorder.

The appellant is currently service connected for anxiety 
(rated 30 percent disabling), absence of right great toenail 
(rated 10 percent disabling), and absence of left great 
toenail (rated noncompensable).  He contends that his 
gastrointestinal disorder is related to his service-connected 
psychiatric disorder.  Also, during a hearing before the RO, 
held in February 1993, he testified that in 1973, he became 
unable to perform his job at the post office due to problems 
with his hands, gastrointestinal problems, and problems with 
mobility.  He has indicated that he worked for the post 
office for approximately 26 years as a clerk, and that other 
than this experience, he does not have any other significant 
training or experience.

Current medical evidence pertaining to the appellants 
service-connected disorders include report of a VA mental 
disorders examination, dated in June 1996, which indicates 
that he reported having treatment for emotional and 
gastrointestinal problems in service and since separation 
from service.  He reported that his current daily activities 
included gambling on a boat around 3 days per week, watching 
television, and doing some cooking for himself.  He indicated 
that every time there was a disaster drill at the hospital 
where he volunteered, he became physically ill with 
headaches, stomach symptoms, and a cold sweat, and had to be 
treated.  He felt tense most of the time and worried about 
family problems.  Loud noises bothered him.  He had delayed 
onset of sleep, but not interrupted.  He felt depressed and 
lonely at times.  He negated hallucination or 
suicidal/homicidal ideation.

Examination of the appellant showed that his insight was 
found to be marginal and judgment appeared marginally 
inadequate.  Simple mental calculation skills were 
inadequate.  Speech and auditory comprehension did not show 
signs of abnormalities, besides a slight problem with word 
finding.  Naming to visual cues and verbal descriptions were 
adequate.  Abstract verbal reasoning appeared to be within 
the average range, but he tended to show perseveration of 
response once in a while.  Memory functions appeared to 
operate within a normal range but he was very distractible, 
which contributed to a less efficient cognitive functioning.  
His intellectual skills were in the average range.  

The examiners impression was that the appellant did not 
display signs of significant cognitive deficits and showed 
adequate capacity for managing his financial and other 
personal affairs in his own best interest.  However, he 
showed a dependent style and his judgment in interpersonal 
situations or situations from which he may derive support 
appeared marginal.  He showed a problem of addiction to 
gambling.  He displayed mild symptoms of depression and 
anxiety which were very intertwined with his somatic 
complaints in a reciprocally exacerbating relationship.  He 
displayed problems of somatization of negative affect with 
gastrointestinal and head symptoms as target symptoms of 
anxiety.  The symptoms of headache and gastrointestinal 
discomfort could not be separated from his depression and 
anxiety.  Artificially, it could be stated that his 
gastrointestinal symptoms appeared to be the most predominant 
target symptom of anxiety and appeared to affect his social 
and industrial adaptability to a mild to moderate degree.  
The headaches appeared to affect his social and industrial 
adaptability to a mild degree.  His Axis I diagnosis included 
somatization disorder with underlying mild depression and 
anxiety.  His Axis III diagnosis included gastrointestinal 
symptoms and headaches.  His GAF score was 60 and he was 
found to have mild to moderate impairment in capacity for 
social or occupational functioning.  

Medical records pertaining to the appellants service-
connected disorder of the toenails include private treatment 
records dated in 1989 which indicate that he had complaints 
of constant pain in the right great toe for the past several 
years.  Subsequent treatment records note continued 
complaints of pain in the feet.  VA treatment records dated 
in January 1992, indicate that examination of the feet showed 
the right hallux nail with only medial spicule remaining.  
The left hallux was excoriated at the medial/lateral borders.  
There was no erythema or exudate.

A treatment report dated in September 1992 indicates that the 
appellant had complaints of painful right first 
metacarpophalangeal joint (MPJ) and that it hurt him to walk.  
He was considering surgical option.  Examination showed right 
hallux nail with only spicule laterally.  There was dorsal 
prominence at first MPJ with extreme limitation of motion 
with pain.  Nails were hypertrophic.  There was crepitus.  
The impression was hallux limitus/rigidus, probable 
degenerative joint disease.

I.  Gastrointestinal disorders.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  Id.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

Having considered the evidence of record in its entirety, the 
Board concludes that service connection for a 
gastrointestinal disorder is not warranted.  The Board notes 
that during service, the appellant reported complaints of 
gastrointestinal trouble on numerous occasions.  The Board 
also notes that the post-service medical records indicate 
that there have been complaints of gastrointestinal trouble, 
on and off, since separation from service.  However, the 
record does not indicate that any current gastrointestinal 
disease entity shown to be the cause of the appellants 
gastrointestinal trouble, was incurred in service or is 
related to his service-connected psychiatric disorder.  

Post-service medical records establish that the appellant was 
diagnosed with various gastrointestinal disorders over 2 
decades after separation from service.  The Board notes that 
report of a VA mental disorders examination, conducted by a 
neuropsychologist, indicates that his gastrointestinal 
symptoms could not be separated from his psychiatric 
disorder.  However, the Board finds that the findings of an 
expert in the field of gastroenterology are more probative on 
the issue at hand.  The Board notes that the Chief of 
gastroenterology at a VA hospital determined, after a review 
of the record, that the current gastrointestinal disorders 
were neither incurred in service or related to his 
psychiatric disorder.  Given this finding, and given that a 
gastrointestinal disorder was not found until many years 
after separation from service, the Board concludes that this 
claim must be denied.

II.  Total evaluation due to unemployability.

Under the relevant provisions of 38 C.F.R. § 4.16(a), it is 
stipulated that where a veteran has a single service-
connected disability rated at 60 percent or more, or a 
combined service-connected disability rating of at least 70 
percent, with at least one service-connected disability rated 
40 percent or more, a total disability rating may be assigned 
when the schedular criteria is less than total, if the 
disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation.  Since 
it is the established policy of VA that a total disability 
rating be granted when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, extra-schedular consideration 
is to be afforded when the percentage standards of 38 C.F.R. 
§ 4.16(a) have not been met.  See 38 C.F.R. § 4.16(b).  A 
total rating for compensation purposes based on individual 
unemployability will be assigned when there is any impairment 
in mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a).  In determining whether a 
particular veteran is unemployable, full consideration must 
be given to unusual physical or mental effects, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  

The Board must consider the effects of the veterans service-
connected disability or disabilities in the context of his 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet.App. 409, 412-13 (1992).  Consideration may 
be given to the veterans level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to the veterans age or impairment caused 
by nonservice-connected disabilities.  38 C.F.R. § 3.341, 
4.16, 4.19.  The fact that the veteran is unemployed is 
generally insufficient to demonstrate that he is 
unemployable within the meaning of the pertinent laws and 
regulations.  A thorough, longitudinal review of all the 
evidence is necessary to obtain a full understanding of the 
case.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  

Having considered the entire evidence of record and the 
applicable laws, the Board finds that the preponderance of 
the evidence is against entitlement to a total disability 
rating.  The Board notes that the appellants combined 
disability rating for his service-connected disabilities is 
40 percent; therefore, he does not meet the disability rating 
percentage requirements under the provisions of 38 C.F.R. 
§ 4.16(a).  Further, the evidence does not show that he is 
unable to secure and follow a substantially gainful 
occupation by reason of his service connected disabilities.  
The medical evidence of record indicates that his capacity 
for social or occupational functioning as a result of his 
psychiatric disorder is only mildly to moderately impaired.  
The medical evidence also indicates that his disorder of the 
toenails would not have a significant impact on his 
employability.  The medical evidence of record establishes 
that his symptoms primarily consist of pain and limitation of 
motion of the first toe.  Certainly, he would be capable of 
performing most relatively sedentary jobs without difficulty, 
and, it is emphasized, his occupational experience includes 
relatively sedentary work as a clerk .  While the record does 
establish that he is unemployed, the record shows that his 
unemployability is primarily due to service-connected 
disabilities, as he himself has testified.  Given this, the 
Board concludes that entitlement to a total disability rating 
is not warranted in this case. 


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.

Entitlement to service connection for a stomach disorder, to 
include diverticulosis, as secondary to service-connected 
anxiety disorder is denied.


 
		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
